DETAILED ACTION
This is an office action on the merits in response to the application communicated on 12/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 6, 8, 13, 15 & 20 have been amended.  Claims 5, 12 & 19 are canceled.  Claims 1-4, 6-11, 13-18 & 20 are pending in the present application and are considered in this action.


Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Interpretation
Claims 6, 13 & 20 each includes limitation of a “binary large object” or “BLOB”.  The specification at paragraph 58 describes BLOB as the nonce, measurements, device ID, signature, and the certificate chain, which at most it would simply appear to be a collection of objects, all of which could be represented by character strings.  However, per the technical definition defined in “https://techterms.com/definition/blob”, a BLOB typically refers to images and multimedia files.  Since none of the objects recited in paragraph 58 are the equivalent of images and multimedia 

Response to Arguments/Comments
103 Rejection
Applicant canceled claim 5, 12 & 19 and incorporated such claim limitations into the respective independent claim.  In particular, the limitation of “wherein the trusted device-specific data is generated using device measurements of the electronic device” is not being fully described by the specification.  The specification does not explain what is being measured and the language appears to be very broad in scope.  Per paragraph [0058], it describes “The measurements can be cryptographic measurements of a boot loader and kernel of the electronic device 505”, however, there is no explanation of what constitutes a “cryptographic measurement” or what the result of “measuring” a “boot loader and kernel” would look like.   Therefore, the specification does not provide any definition of what constitutes a measurement and that paragraph 58 describes that the measurement may be a “cryptographic measurement” but does not explain any particular operation for performing a cryptographic measurement nor does it explain the type of result that would be obtained by performing a “cryptographic measurement[s] of a boot loader and kernel”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 are rejected under 35 U.S.C 103 as being obvious over Mahaffey (US9602508B1) in view of Nahari (US20100306107; hereinafter Nahari) in view of Martin  et al. (US20150347768A1; hereinafter: Martin), and further in view of Wolfs et al. (US10089612B2; hereinafter:  Wolfs).
With respect to claim 1, 8 and 15
Mahaffey teaches:
A method/electronic device/non-transitory computer readable medium comprising at least one processor configured to: for attestation by proxy, the method comprising: [col. 5 ln64- col. 6 ln6, col. 17 ln36- col. 18 ln38])
Posting, by an electronic device to a proxy server, a predetermined command (col.10 ln12- ln15, At step 910, the user registers for an account with a security service provider (e.g., Lookout). When the user registers for the account, the user types a password into the device);
Responsive to posting the predetermined command, receiving, by the electronic device, a disposable random number from the proxy server, (col.17 ln31 – ln35, the server generates and sends a nonce to the client; the user enters password on the client; or a cryptographic operation is performed 
Generating, within the valid time, secure device data of the electronic device, the secure device data comprising the disposable random number and trusted device-specific data associated with a security status of the electronic device (see figures 13-15; col.17 ln 36 – col.18 ln.9, an encrypted key sent with the nonce and the device decrypts the key, encrypts the nonce and returns an encrypted nonce back to the server;  col. 28 ln39-44, In some cases the contextual information so gathered will be sent directly to the security server. In other cases the device may store the contextual information locally on the device for later transmission. The later transmission may be made at a configurable time or frequency, upon request from the security server, or if the security application on the device determines that it should be sent to the server; col.18 ln10 – ln26, the client uses a password derived key to encrypt the nonce.);
posting, by the electronic device, the secure device data to the proxy server; (col. 17 ln51- ln53, At step 1330, the server validates that the nonce was successfully encrypted by decrypting with the device's public key; col.18 ln17 – ln26, At step 1520, the user enters the password into the client. The client generates the password-derived key, encrypts the nonce that had been received from the server, and transmits the encrypted nonce to the server. At step 1525, the server transmits the plaintext nonce and the encrypted nonce to the device. At step 1530, the device encrypts the plaintext nonce with the stored key and compares the result to the received encrypted nonce. If they match, device performs the requested action; see also col. 11 ln38 – ln42, an audit trail records information associated with the requested action. The audit trail can record a time and date of the request, the origin or geographical location of the request, identities of the parties involved in the request, whether or not the request was granted or denied, and so forth. The audit trail may be reviewed to detect anomalies.); 

generating, by the attestation server within the valid time, a validation result indicating the security status of the electronic device based on the secure device data (encryption key) (see col.18 ln23-26,  the device encrypts the plaintext nonce with the stored key and compares the result to the received encrypted nonce. If they match, device performs the requested action; see also col. 11 ln38 – ln42, an audit trail records information associated with the requested action. The audit trail can record a time and date of the request, the origin or geographical location of the request, identities of the parties involved in the request, whether or not the request was granted or denied, and so forth. The audit trail may be reviewed to detect anomalies; see also col.32 ln56-64, should no second factor client respond to an event with a “yes” or a “no” response, after a configurable amount of time the system may be configured to: react as if a “yes” response had been received; react or as if a “no” response had been received; or change the security state of the device. An effect of a changed security state may be, for example, that use of device is partially allowed in that only a reduced set of apps or services may be accessed.)
Sending the validation result to an application server  (col.17 ln46-51, the client generates the original password-derived key, decrypts the private key, encrypts the nonce (or a digest of the nonce in the case of a digital signature algorithm) with the private key (e.g. this can take the form of a digital signature, such as a PKCS7 signature) and sends encrypted result to the server.)

Mahaffey in view of Nahari in view of Wolf do not explicitly disclose, but Martin teaches:
wherein the trusted device-specific data is generated using device measurements of the electronic device (see [0039].)

Mahaffey in view of Nahari in view of Martin do not explicitly disclose, but Wolfs teaches:
wherein the disposable random number is associated with valid time (see claim 1, randomly generating, by the first computer processor, a single-use active authentication transaction key, wherein the single-use active authentication transaction key lacks a static identifier associated with the account and is unique for the ATM fund transfer request and valid for a limited period of time.)

Mahaffey in view of Wolfs in view of Martin do not explicitly disclose, but Nahari teaches:
Wherein the proxy server is communicatively connected to an attestation server ([0097], FIG. 13 is an entity-relationship diagram illustrating an MEP (mobile embedded payment) system 1300 and a trusted remote attestation agent (TRAA) 1302 and system level operational relationships.);
communicating payment information with an application server when the validation result indicates a trusted security status of the electronic device ([0055-0056]; [0071]; [0124])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mahaffey with the teaching of Nahari/Wolf/Martin as they relate to a system/method of electronic device authentication/authorization.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to perform trusted electronic device attestation that is configured to perform a set of checking procedures to help ensure the security status of an electronic device.  

With respect to claim 2, 9 and 16
The combination of Mahaffey, Nahari, Martin and Wolfs teaches the limitation of claim 1, 8 & 15 respectively.    Nahari further teaches: a policy associated with the application server is obtained by the proxy server, and wherein the policy indicates validation logic specific to the application server and indicates a data format of the validation result that is acceptable by the application server. [0040] & [0075-0077]

With respect to claim 4, 11 and 18 
The combination of Mahaffey, Nahari, Martin and Wolfs teaches the limitation of claim 2, 9 & 16 respectively.   Nahari further teaches: the policy is obtained from one of the application server or a default policy. [0075-0077]

With respect to claim 6, 13 and 20
The combination of Mahaffey, Nahari, Martin and Wolfs teaches the limitation of claim 5, 12 & 19 respectively.  Nahari further teaches: the secure device data is a binary large object (hash) generated using the disposable random number and device measurements of the electronic device. [0062-0070] & [0100]

With respect to claim 7 and 14
The combination of Mahaffey, Nahari, Martin and Wolfs teaches the limitation of claim 1 & 8 respectively.  Nahari further teaches: receive a token (tag data) for use in a payment from the application server through the proxy Server ([0055-0059] & [0124].)


Claims 3, 10, and 17 are rejected under 35 U.S.C 103 as being obvious over Mahaffey in view of Nahari in view of Wolfs et al. (US10089612B2; hereinafter:  Wolfs) in view of Martin  et al. (US20150347768A1; hereinafter: Martin), and further in view of Ryan et al. (US20050109841; hereinafter “Ryan”).
With respect to claim 3, 10 and 17
The combination of Mahaffey, Nahari, Martin and Wolfs teaches the limitation of claim 1, 8 & 15 respectively.  The combination does not explicitly disclose, but Ryan teaches:
the proxy server comprises a virtual private network (VPN) server, further comprising:[0241]
establishing a secure connection with the VPN server using a VPN client. [0240] & [0241]
Using “the proxy server comprises a virtual private network (VPN) server, further comprising; establishing a secure connection with the VPN server using a VPN client” would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for improved security during payment operations by combing the system of Nahari with the system of Ryan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mahaffey/Nahari/Wolfs/Martin with the teaching of Ryan as they relate to a system/method of electronic device attestation.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to provide an improved security system during a payment operation.  

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this non-final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this non-final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                                                        	6/25/2021

/JAMES D NIGH/               Senior Examiner, Art Unit 3685